Title: To James Madison from John Gavino, 4 January 1803 (Abstract)
From: Gavino, John
To: Madison, James


4 January 1803, Gibraltar. No. 110. “I beg leave to referr to my last dispatch No. 109 [27 Dec. 1802] ⅌ this Conveyance of the Constellation frigate, who put back by Contrary Wind and is still detaind here.” Forwards a packet from Eaton and encloses a copy of a letter from O’Brien to Cathalan.
 

   
   RC and enclosure (DNA: RG 59, CD, Gibraltar, vol. 2). RC 1 p. Docketed by Wagner as received 17 Mar. Gavino enclosed a copy of a 24 Nov. 1802 letter from O’Brien to Cathalan (1 p.), asking him to advise “Captains of any of the States Vessels” calling at Marseilles or Toulon that the dey had refused the cash annuity.



   
   A full transcription of this document has been added to the digital edition.

